Citation Nr: 1110481	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-31 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to November 1967.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in part, denied the Veteran's service-connection claim for tinnitus.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln RO in March 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

At the March 2010 hearing, the Veteran submitted additional evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's currently diagnosed tinnitus is related to his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.           §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his service-connection claim in February 2009.  This letter appears to be adequate.  The Board however need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced VCAA letter.  As discussed in detail below, the Board is granting the Veteran's claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  Accordingly, the Board will proceed to a decision.




Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R.            § 3.303(b) (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he currently experiences tinnitus that is related to acoustic trauma endured during his active duty service as an aircraft engine repairman.  See the March 2010 hearing transcript, page 3.  

As noted above, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253. 

It is undisputed that the Veteran currently experiences tinnitus.  See the March 2009 VA examiner's report, page 2.  Hickson element (1), current disability, is accordingly satisfied.  

With respect to Hickson element (2), in-service disease or injury, the Veteran contends that he experienced regular acoustic trauma during his military service as an aircraft engine repairman.  In particular, the Veteran has testified under oath that he worked on helicopters during service in Vietnam, where he was exposed to noise from turbine engines and helicopter blades without hearing protection on a regular basis.  See the March 2010 hearing transcript, page 4.  In support of his claim, the Veteran submitted photographs of himself as he worked on an aircraft engine during service.   In light of these photographs and his hearing testimony, the Board finds no reason to disbelieve the Veteran's assertions.  Indeed, the Veteran's DD-214 clearly shows a military occupational specialty of Aircraft Engine Repairman.  Exposure to loud noise from helicopter engines and blades is consistent with circumstances and conditions of service as an aircraft engine repairman, and the Veteran is competent to testify as to observable symptoms or events.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Accordingly, in-service noise exposure is conceded, and Hickson element (2), is also satisfied.  

With respect to crucial Hickson element (3), nexus or relationship, the Veteran specifically reported to the March 2009 VA examiner that he first noticed ringing in his ears "40 years ago, plus.  I don't remember it not being there."  See the March 2009 VA examiner's report, page 2.  An opinion as to the etiology of the Veteran's tinnitus was deferred at that time.  Subsequently, in April 2009, a different VA audiologist, D.L.C., linked the Veteran's tinnitus to his nonservice-connected bilateral hearing loss disability.  See the April 27, 2009 Addendum Report, in email format, page 1.  Crucially however, D.L.C. supported his nexus opinion with absolutely no clinical explanation or rationale.  Furthermore, D.L.C. does not discuss the Veteran's credible reports of tinnitus dating back 40 years.  As such, the opinion is afforded little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed]; see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.   For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Although D.L.C. did not relate the Veteran's tinnitus to his in-service acoustic trauma, based on the Veteran's competent assertions of in-service exposure to loud noise and continuous ringing in his ears since service, as well as the inherently subjective nature of tinnitus symptomatology, the Board finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's tinnitus claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


